EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Breitling Energy Corporation (the “Company”) on Form 10-Q for the period endingJune 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Rick Hoover, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August 13, 2014 /s/ Rick Hoover Rick Hoover Executive Vice President, Chief Financial Officer
